Citation Nr: 0428333	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  96-35 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a lung disorder.  


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1966 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal arises from an October 1994 petition to reopen a 
previously denied claim for service connection for a lung 
disorder.  In a June 1998 decision, the Board found new and 
material evidence and reopened the claim, but remanded the 
case for additional development of evidence.  The Board 
remanded the case again in March 2000 for additional 
development.  In an August 2000 decision, the Board denied 
service connection for a lung disorder.  The veteran appealed 
that decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  Pursuant to a joint motion by the parties, 
in a June 2001 Order, the Court vacated the August 2000 Board 
decision and remanded the case to the Board.  

Pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board undertook development on the issue, 
obtaining additional medical records and a medical opinion.  
However, following completion of development but before the 
case came before the Board for final appellate review, the 
U.S. Court of Appeals for the Federal Circuit (Court of 
Appeals) invalidated 38 C.F.R. § 19.9(a)(2) as inconsistent 
with 38 U.S.C.A. § 7104 (West 2002).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Consequently, the Board remanded the case 
to the RO in July 2003 so that it could consider in the first 
instance the evidence developed by the Board.  

The case now returns to the Board for final appellate review.      




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is competent evidence of a nexus between the 
veteran's lung disorder and his period of active duty 
service.  


CONCLUSION OF LAW

Service connection for a lung disorder is established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA 
sufficient to decide the appeal.  The Board emphasizes that, 
given the favorable outcome of the claim, any defect in VCAA 
compliance is not prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  The Board is also 
satisfied as to compliance with its instructions from the 
previous remands.  See Stegall v. West, 
11 Vet. App. 268 (1998).



Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Service medical records show treatment for pneumonia in 
February and March 1966.  Notes dated in July 1969 were 
significant for findings of decreased breath sounds and a few 
expiratory rhonchi.  The report of the August 1970 separation 
examination was negative for any relevant abnormal findings.  

The veteran separated from service in October 1970.  In 
January 1971, he presented for a private medical examination.  
His history included lung disease and dyspnea.  Physical 
findings were marked diminished breath sounds and dyspnea.  
The diagnoses were chronic lung disease, fibrosis, and 
emphysema, and possible allergic bronchitis and asthma.  A 
pulmonary work-up was recommended.  In February 1971, the 
veteran was hospitalized with complaints of chest pain.  He 
admitted to smoking rather excessively.  He also described 
chronic cough with a history of inspiratory and expiratory 
wheezes.  The provisional diagnosis was asthmatic bronchitis.    
 
The veteran was afforded a VA examination in April 1971.  At 
that time, he reported a history of pneumonia and a 
hospitalization for lung disease.  Symptoms included 
shortness of breath, some chest pain, and productive cough.  
He denied any history of allergies, asthma, or hay fever.  He 
smoked one pack of cigarettes every other day.  Physical 
examination was normal.  The diagnosis included chronic 
bronchitis.  

Subsequent medical evidence reflects frequent treatment for 
respiratory complaints.  Currently, the veteran is currently 
diagnosed as having chronic obstructive pulmonary disease and 
emphysema.  In an August 1996 statement, H. Levy, M.D., noted 
the findings and diagnoses from 1971.  He added that he was 
told that the veteran did have pulmonary function tests at 
that time and that the results were abnormal, although he had 
not seen the results.  Dr. Levy stated that it "was highly 
unlikely that [the veteran] would develop in two months and 
seven days an abnormal pulmonary function test that allegedly 
reveals chest restriction and changes consistent with rather 
marked disease."  He added that it was a well-known and 
established fact that severe lung disease may be present but 
not evidence on chest X-rays.  Subsequent VA medical opinions 
related the veteran's lung disorder primarily to his tobacco 
use, but could not rule out other contributory factors 
possibly related to service. 

The Board acknowledges that the evidence of record fails to 
disclose a chronic respiratory disorder in service.  However, 
there are respiratory complaints in service with an immediate 
post-service diagnosis with treatment, including 
hospitalization.  Thereafter, the veteran had, and continues 
to have, respiratory problems.  38 C.F.R. § 3.303(b); Savage, 
10 Vet. App. at 494-97.  Resolving doubt in the veteran's 
favor, the Board finds sufficient evidence to establish 
service connection for a lung disorder.  38 U.S.C.A. § 
5107(b).  The appeal is granted.       


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for a lung disorder is 
granted.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



